Luke, J.
1. The court did not err, when the charge is considered as a whole, in not giving the charge requested in the exact language of the requests. The charge of the court fully and fairly presented the issues, and is not subject to the criticisms urged by the plaintiffs in error.
2. The evidence, though conflicting, was sufficient to support the verdict, which has the approval of the trial judge. Eor none of the reasons assigned do we find error requiring a reversal of the judgment overruling the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.